Case 1:19-cv-01152-LJV-JJM Document 112-3 Filed 01/13/21 Page 1of 4

 

EXHIBIT B

 

 

 

 
Case 1:19-cv-01152-LJV-JJM Document 112-3 Filed 01/13/21 Page 2 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

CHRISTINE SARACENI,
Plaintiff, Case No.: 19-cv-1152
Vv.
M&T BANK CORPORATION,
Defendant.

 

RULE 26(A)(1) INITIAL DISCLOSURES

Defendant M&T Bank Corporation (“M&T”), by its attorneys, Hodgson Russ
LLP, pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure, makes the following
initial disclosures. M&T makes these disclosures based on information reasonably available to it
at this time and reserves the right to supplement these initial disclosures after further
investigation and discovery, pursuant to Federal Rule of Civil Procedure 26(e). By describing
documents and potential witnesses, M&T does not waive its rights to object to the production of
any document or testimony of such witness on any ground, including attorney-client privilege,
the work product doctrine, relevance, or other limitations provided for in the Federal Rules of
Civil Procedure.
I, Rule 26(a)(1)(A)(i). Individuals. The name and, if known, the address and telephone
number of each individual likely to have discoverable information- along with the subjects of

that information- that the disclosing party may use to support its claims or defenses, unless the
use would be solely for impeachment.
Case 1:19-cv-01152-LJV-JJM Document 112-3 Filed 01/13/21 Page 3 of 4

 

Individual Subject Matter
Jane Harrington | Ms. Saraceni’s requests in the weeks prior to her

Former Administrative Vice President, departure from M&T. The nature and
Manager — LPO Production/Sales in the | characteristics of the documents Ms. Saraceni sent

 

Reverse Mortgage Administration to herself and her husband prior to her departure
Department from M&T.

Contact through counsel

Meghan Frank Review of Ms. Saraceni’s email correspondence
Vice President, Senior Employee and decision to suspend benefits under her
Relations Specialist in the HR Risk and | Severance Agreement and M&T Bank Corporation
Shared Services Department Employee Severance Pay Plan.

Contact through counsel

 

 

Tyler Verrall Email correspondence of Ms. Saraceni.
Banking Officer, Digital Forensics
Investigator in the Physical Security and
Investigations Department

Contact through counsel

 

Arthur Salman, Esq. Review of Ms. Saraceni’s email correspondence
Group Vice President, Director and decision to suspend benefits under her
Employee Relations in the HR Risk & Severance Agreement and M&T Bank Corporation
Shared Services Department Employee Severance Pay Plan.

Contact through counsel

 

 

Christine Saraceni Ms. Saraceni’s requests in the weeks prior to her
departure from M&T. The nature and
characteristics of the documents Ms. Saraceni sent
to herself and her husband prior to her departure
from M&T. Request to destroy documents sent
outside of M&T. Use of documents sent outside of
M&T.

 

James Saraceni The nature and characteristics of the documents

Ms. Saraceni sent to herself and her husband prior
to her departure from M&T. Request to destroy
documents sent outside of M&T. Use of
documents sent outside of M&T.

 

 

 

 

 
Case 1:19-cv-01152-LJV-JJM Document 112-3 Filed 01/13/21 Page 4 of 4

Il.

Rule 26(a)(1)(A)@i). Documents and Things. The following categories of documents

in paper and/or electronic format and things are located at Defendant's offices at One M&T
Plaza, Buffalo, NY 14203 and on M&T’s computer servers:

I.

Documents reflecting the Administrative Record, provided to Ms. Saraceni on
December 31, 2019.

Documents reflecting written or oral communications between M&T Bank and
Msg. Saraceni, if any.

Documents reflecting written communications between Ms. Saraceni and her
husband, through Ms. Saraceni’s M&T email account.

Documents reflecting written communications between Ms. Saraceni’s M&T
email account and her personal email account.

Documents reflecting written communications between Ms. Saraceni and possible
third parties, if any.

Communications between Ms. Saraceni and M&T personnel in the weeks leading
up to her departure.

Documents evidencing relevant M&T Policies and Plan Documents.

Documents evidencing Ms. Saraceni’s payroll information, provided to
Ms. Saraceni on June 2, 2020.

Rule 26(a)(1)(A) (iii). Damages. M&T is claiming damages for Ms. Saraceni’s breach

of the duty of loyalty in an amount to be determined during discovery.

IV.

Dated:

Rule 26(a)(1)(A)(iv). Insurance. None.

September 4, 2020
HODGSON RUSS up
Attorneys for M&T Bank Corporation

By: s/Jodyann Galvin
Jodyann Galvin
Martha Pigott

The Guaranty Building

140 Pearl Street

Suite 100

Buffalo, New York 14202-4040

Telephone: 716.848.1520

 

-3-

002000,11239 Litigation 15595106v1
